UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 ANN TREBOUX,

                                Plaintiff,

                    -against-                                     19-CV-4595 (CM)

 ANNE TRICKEY, GOING BY JEFF                                  ORDER OF DISMISSAL
 WENTZEL, an individual; aka MX. ANNE
 TRICKEY,

                                Defendant.

COLLEEN McMAHON, Chief United States District Judge:

        Plaintiff Ann Treboux, appearing pro se and in forma pauperis, brings this action under

the Copyright Act, 17 U.S.C. § 501. For the reasons set forth below, the Court dismisses the

complaint.

                                   STANDARD OF REVIEW

        The Court must dismiss an in forma pauperis complaint, or portion thereof, that is

frivolous or malicious, fails to state a claim on which relief may be granted, or seeks monetary

relief from a defendant who is immune from such relief. 28 U.S.C. § 1915(e)(2)(B); see

Livingston v. Adirondack Beverage Co., 141 F.3d 434, 437 (2d Cir. 1998). The Court must also

dismiss a complaint when the Court lacks subject matter jurisdiction. See Fed. R. Civ. P.

12(h)(3). While the law mandates dismissal on any of these grounds, the Court is obliged to

construe pro se pleadings liberally, Harris v. Mills, 572 F.3d 66, 72 (2d Cir. 2009), and interpret

them to raise the “strongest [claims] that they suggest,” Triestman v. Fed. Bureau of Prisons, 470

F.3d 471, 474-75 (2d Cir. 2006) (internal quotation marks and citations omitted) (emphasis in

original).
                                          BACKGROUND

A.         This Complaint

       Plaintiff brings this action against “Anne Trickey, aka Mx. Anne Trickey, going by Jeff

Wentzel, an individual.” The complaint contains the following allegations. Plaintiff is an artist

who shares her “multi-media art pieces and photographs online: www.anntreboux.com.”1

Defendant is “known for plagiarizing and illegally selling the work of multiple artists.”

Defendant has, without permission, published images of Plaintiff’s paintings on various

websites, including “Internet Archive, archive.org,” www.sanfranciscoartscommission.com, and

Pinterest. The images have been taken down after Plaintiff sent Digital Millennium Copyright

Act (DMCA) requests to these sites, but Defendant continues to post images of Plaintiff’s

artwork without her permission. Plaintiff “filed for a Federal Copyright regarding the three

images stolen and used by [Defendant] on January 24, 2019.” (ECF No. 2 ¶13.) Plaintiff does not

state that her copyright has been validly registered.

       Defendant has been harassing Plaintiff for the last twenty years, through telephone calls

and emails to her and her family, and by posting the stolen images on social media platforms. In

June 2018, Defendant assaulted Plaintiff while she was “on her way to work, and a ‘permanent

workplace restraining order was issued against” Defendant in October 2018. Defendant assaulted

another artist, Marc Tetro, who “has refused to allow for his images to be used by” Defendant.”2




       1
           There does not appear to be a valid website at that internet address.
       2
          Tetro, through counsel, paid the fee to bring a copyright infringement action against
Plaintiff in this Court. See Tetro, Inc. v. Treboux, No. 19-CV-2691 (PKC) (S.D.N.Y. Mar. 29,
2019) (issuing electronic summons). Tetro alleges that Plaintiff has been selling merchandise
bearing his copyrighted images in San Francisco and New York, and he claims that Plaintiff has
two aliases, Paula Datesh and Jeff Wentzel.


                                                   2
       Plaintiff alleges that this Court has personal jurisdiction over Defendant because

Defendant “has a registered PO Box in New York,” and that venue is proper here because “a

substantial part of the events giving rise to the claims” occurred and continue to occur in this

District. Plaintiff seeks money damages and an order enjoining Defendant from harassing her or

using her images.

B.      Complaint filed by Anne Trickey

       On February 1, 2019, Anne Trickey filed a substantially similar pro se copyright

infringement complaint against Plaintiff, “aka Datesh, aka Wentzel,” in the United States District

Court for the Northern District of California. See Trickey v. Treboux, No. 19-CV-583 (N.D. Cal.

Mar. 20, 2019) (dismissing complaint without prejudice for failure to pay filing fee). It is readily

apparent that Plaintiff’s complaint and the one Trickey filed in the Northern District of California

were written by the same person. By way of example, paragraph eight of Plaintiff’s complaint in

this Court begins:

       Jeff Wentzel and jeff.wentzel@aol.com are a name and email address first used by
       Trickey on November 2, 2017 to contact Treboux to request images of paintings
       for sale on her website. Trickey has a long history of using different names to sow
       confusion, as well, as legally changing her name and gender to avoid association
       with her/his criminal history.

(No. 19-CV-4595 (S.D.N.Y.) (ECF No. 2 ¶ 8.)

       Paragraph 8 of the Northern District of California complaint reads:

       Jeff Wentzel and jeff.wentzel@aol.com are a name and email address first used by
       Treboux on November 2, 2017 to request public records through the San
       Francisco City & Country records request process. Treboux has a long history of
       using different names to sow confusion, as well as legally changing their name to
       avoid association with their criminal history.

((No. 19-CV-583 (N.D. Cal.) (ECF No. 1 ¶ 8.)




                                                 3
                                           DISCUSSION

C.         Copyright Claim

               The Merits

       To establish copyright infringement, “two elements must be proven: (1) ownership of a

valid copyright, and (2) copying of constituent elements of the work that are original.” Feist

Publ’ns, Inc. v. Rural Telephone Serv. Co., 499 U.S. 340, 361 (1991); see also Matthew Bender

& Co. v. W. Pub. Co., 158 F.3d 674, 679 (2d Cir. 1998).

       Section 411(a) of the Copyright Act provides that “no action for infringement of the

copyright in any United States work shall be instituted until registration of the copyright claim

has been made in accordance with this title.”3 17 U.S.C. § 411(a). Thus, unless certain exceptions

apply, copyright registration is a condition that a plaintiff “must satisfy before filing an

infringement claim and invoking the [Copyright] Act’s remedial provisions.” Reed Elsevier, Inc.

v. Muchnick, 559 U.S. 154, 158 (2010); see also Newton v. Penguin/Berkley Publ’g USA, No. 13-

CV-1283 (CM), 2014 WL 61232, at *4 (S.D.N.Y. Jan. 6, 2014) (“The Supreme Court has held

that this provision imposes a ‘precondition’ to filing a claim for copyright infringement.”);

Muench Photography, Inc. v. Houghton Mifflin Harcourt Publ’g Co., No. 09-CV-2669 (LAP),

2012 WL 1021535, at *2 (S.D.N.Y. Mar. 26, 2012) (noting that § 411(a) imposes a “necessary

precondition” to a copyright action); Home & Nature, Inc. v. Sherman Specialty Co., Inc., 322 F.




       3
           Although registration with the United States Copyright Office is not required to obtain
copyright protection, see 17 U.S.C. § 408(a) (“[R]egistration is not a condition of copyright
protection”), registration is a precondition for bringing an infringement action in federal court,
see id. § 411(a) (“[N]o action for infringement of the copyright in any United States work shall
be instituted until registration of the copyright claim has been made in accordance with this
title.”); see also Reed Elsevier, Inc. v. Muchnick, 559 U.S. 154 (2010) (holding that the Copyright
Act’s registration requirement is a precondition to filing a copyright infringement claim rather
than a restriction on the federal court’s subject-matter jurisdiction).


                                                  4
Supp. 2d 260, 266 (E.D.N.Y. 2004) (noting that alleging copyright registration is pleading

requirement).

       Plaintiff’s complaint indicates that she submitted an application with the Copyright

Office on January 24, 2019. She does not state that she has received a certification of registration

from the Copyright Office for her artwork. Accordingly, the facts alleged fail to state a copyright

infringement claim.

                Venue and Personal Jurisdiction

       Copyright infringement claims must be brought “in the district in which the defendant or

his agent resides or may be found.” 28 U.S.C. § 1400(a); Atl. Marine Const. Co., Inc. v. U.S.

Dist. Court for W. Dist. of Texas, 134 S. Ct. 568, 577 n.2 (2013). Courts have found that a

defendant “may be found [for purposes of § 1400(a)] in any district in which he is subject to

personal jurisdiction.” Boehm v. Zimprich, No. 13-CV-1031 (PAC), 2013 WL 6569788, at *2

(S.D.N.Y. Dec. 13, 2013) (collecting cases).

       Additionally, courts in this District have determined personal jurisdiction for the purpose

of copyright infringement claims by looking to New York State’s long-arm statute, New York

Civil Practice Law and Rules § 302, which, among other things, permits personal jurisdiction

over a “non-domiciliary . . . who . . . transacts any business within the state or contracts

anywhere to supply goods or services in the state . . . .” N.Y.C.P.L.R. § 302(a)(1); see Boehm,

2013 WL 6569788, at *2; Lipton v. The Nature Co., 781 F. Supp. 1032, 1035 (S.D.N.Y. 1992),

aff’d, 71 F.3d 464 (2d Cir. 1995).

       Plaintiff alleges that Defendant, a California resident, maintains a “P.O. Box” here, and

that a “substantial part of the events” occurred here. On these facts, Plaintiff has failed to show

that venue for a copyright claim is proper here, or that this Court has personal jurisdiction over

Defendant.


                                                  5
                                       LEAVE TO AMEND

       District courts generally grant a pro se plaintiff an opportunity to amend a complaint to

cure its defects, but leave to amend is not required where it would be futile. See Hill v. Curcione,

657 F.3d 116, 123–24 (2d Cir. 2011); Salahuddin v. Cuomo, 861 F.2d 40, 42 (2d Cir. 1988).

Because the defects in Plaintiff’s complaint cannot be cured with an amendment, the Court

declines to grant Plaintiff leave to amend her complaint.

       In addition, it is problematic that Plaintiff’s complaint is substantially similar to one that

was previously filed, purportedly by Defendant in another court, and leads the Court to question

the merits of this action. Plaintiff is warned that a litigant who engages in duplicative or frivolous

litigation may face a filing injunction or other sanction. See 28 U.S.C. § 1651.

                                          CONCLUSION

       The Clerk of Court is directed to assign this matter to my docket, mail a copy of this

order to Plaintiff, and note service on the docket.

       The complaint is dismissed for failure to state a claim on which relief may be granted. 28

U.S.C. § 1915(e)(2)(B)(ii).

       The Clerk of Court is directed to docket this as a “written opinion” within the meaning of

Section 205(a)(5) of the E-Government Act of 2002.




                                                  6
       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an

appeal. Cf. Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that an appellant

demonstrates good faith when he seeks review of a nonfrivolous issue).

SO ORDERED.

 Dated:   June 14, 2019
          New York, New York

                                                          COLLEEN McMAHON
                                                      Chief United States District Judge




                                                 7
